Case 1:19-cv-00044-LPS Document 272 Filed 03/27/20 Page 1 of 7 PageID #: 9429



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

IN RE: SENSIPAR (CINACALCET                       )
HYDROCHLORIDE TABLETS)                            ) MDL No. 19-2895 (LPS)
ANTITRUST LITIGATION                              )
CIPLA LTD. and CIPLA USA, INC.,                   )
                                                  )
                Plaintiffs,                       )
                                                  )
        v.                                        ) C.A. No. 19-44 (LPS)
                                                  )
AMGEN INC. and                                    ) REDACTED - PUBLIC VERSION
TEVA PHARMACEUTICALS USA, INC.,                   )
                                                  ) Original filing date: March 23, 2020
                Defendants.                       ) Redacted filing date: March 27, 2020
AMGEN INC.,                                       )
                                                  )
                Counterclaim-Plaintiff,           )
                                                  )
        v.                                        )
                                                  )
CIPLA LTD. and CIPLA USA, INC.,                   )
                                                  )
                Counterclaim-Defendants.          )

                     DEFENDANTS’ JOINT UNOPPOSED MOTION TO
                          REDACT D.I. 123, 124, 126, 182, 197

        Pursuant to this Court’s March 13, 2020 Oral Order (D.I. 265, C.A. No. 19-44), 1

February 19, 2019 Order (D.I. 55, C.A. No. 19-44), and March 12, 2019 Order Regarding

Redactions (D.I. 128, C.A. No. 19-44) (collectively, the “Redaction Orders”), Defendants

Amgen Inc. (“Amgen”) and Teva Pharmaceuticals USA, Inc. (“Teva”) (collectively,

“Defendants”) hereby respectfully submit this motion in support of limited redactions to the

following documents:

     1. Declaration of Christos Georghiou In Support of Amgen Inc.’s Motion for a Preliminary
        Injunction (the “Georghiou Declaration”) (D.I. 123, C.A. No. 19-44);
 1
     Pursuant to the Court’s March 13 Order and D. Del. L.R. 7.1.1, the parties met and conferred,
     and Cipla Ltd. and Cipla USA, Inc. confirmed that they do not oppose Defendants’ Motion.
Case 1:19-cv-00044-LPS Document 272 Filed 03/27/20 Page 2 of 7 PageID #: 9430



     2. Declaration of Jerry A. Hausman In Support of Amgen Inc.’s Motion for a Preliminary
        Injunction (the “Hausman Declaration”) (D.I. 124, C.A. No. 19-44);

     3. Declaration of Joshua I. Rothman In Support of Amgen Inc.’s Motion for a Preliminary
        Injunction (the “Rothman Declaration”) (D.I. 126, C.A. No. 19-44);

     4. April 2, 2019 Transcript of Temporary Restraining Order and Preliminary Injunction
        Hearing (the “PI Hearing Transcript”) (D.I. 182, C.A. No. 19-44); and

     5. Plaintiffs’ Brief In Opposition to Amgen’s Expedited Motion for an Injunction Pending
        Appeal (the “Injunction Opposition Brief”) (D.I. 197, C.A. No. 19-44).

We refer to these documents collective as the “PI Documents.” The Parties (Defendants and

Cipla) have agreed that the majority of the redactions in the PI Documents can be removed. Six

other documents were addressed by the motions identified by the Court; the Parties have agreed

no redactions are necessary to those documents. 2

        The grounds for this motion are set forth below. Highlighted versions of the proposed

redactions are attached hereto as Exhibits A–E, which show both the content that was formerly

redacted but the Parties have agreed can be filed publicly (which is highlighted in green), and the

content that Defendants are moving to redact (which is highlighted in red). Redacted versions

are attached as Exhibits F–J.




 2
     The Parties have agreed no redactions are necessary to the following documents:
        1. Amgen Inc.’s Partial Answer and Counterclaims to Cipla’s First Amended Complaint
            (D.I. 120, C.A. No. 19-44) (subject of D.I. 153);
        2. Amgen Inc.’s Opening Brief In Support of its Motion for a Preliminary Injunction
            (D.I. 122, C.A. No. 19-44) (subject of D.I. 153);
        3. Declaration of Colman B. Ragan, Esq. In Support of Amgen Inc’s Motion for a
            Preliminary Injunction (D.I. 125, C.A. No. 19-44) (subject of D.I. 153);
        4. Amgen Inc.’s Reply Brief In Support of its Motion for a Preliminary Injunction (D.I.
            170, C.A. No. 19-44) (subject of D.I. 172);
        5. Amgen Inc.’s Letter to the Court, filed April 23, 2019 (D.I. 180, C.A. No. 19-44)
            (subject of D.I. 183); and
        6. Amgen Inc.’s Reply Brief In Support of its Expedited Motion for an Injunction
            Pending Appeal (D.I. 199, C.A. No. 19-44) (subject of D.I. 202).


                                                2
Case 1:19-cv-00044-LPS Document 272 Filed 03/27/20 Page 3 of 7 PageID #: 9431



                                      LEGAL STANDARD

       Although the public has a “common law right of access to judicial proceedings and

records,” this right “is not absolute.” Littlejohn v. Bic Corp., 851 F.2d 673, 677-78 (3d Cir.

1988). Courts may use their “inherent supervisory power . . . [to] deny access to judicial records,

for example, where they are sources of business information that might harm a litigant’s

competitive standing.” Id. at 678. The “presumption of access must be balanced against the

factors militating against access,” with the party seeking to redact bearing the burden of

“show[ing] that the interest in secrecy outweighs the presumption.” In re Cendent Corp.,

260 F.3d 183, 194 (3d Cir. 2001). Courts generally protect materials the disclosure of which

may, as here, “harm . . . a litigant’s standing in the marketplace.” Mars, Inc. v. JCM Am. Corp.,

2007 WL 496816, at *2 (D.N.J. Feb. 13, 2007). And where, as here, the “case involves private

litigants” and their confidential information, the interest of the party in maintaining the

confidentiality of the proposed redacted information outweighs countervailing public interests.

Pansy v. Borough of Stroudsburg, 23 F.3d 772, 788 (3d Cir. 1994) (“[I]f a case involves private

litigants, and concerns matters of little legitimate public interest, that should be a factor weighing

in favor of granting or maintaining an order of confidentiality.”).

                                           ARGUMENT

       With these principles in mind, Defendants respectfully request that their unopposed

proposed redactions to the PI Documents be permitted. All of the proposed redactions (1) apply

to commercially sensitive terms or potential rights and obligations under confidential agreements

not at issue in this litigation; (2) are consistent with the Court’s directives provided in its

Redaction Orders (D.I. 55, 128, 265); and (3) relate to information that has not been made public

in this litigation or through the appellate process. Defendants have taken care to avoid proposing




                                                  3
Case 1:19-cv-00044-LPS Document 272 Filed 03/27/20 Page 4 of 7 PageID #: 9432



redactions to legal theories or claims, or information necessary to “fairly reveal what is in dispute

and the reasoning for the Court’s decision.” D.I. 192, C.A. No. 19-44.

It is well-established that parties have a “legitimate private interest in keeping confidential the

terms of a confidential business agreement not otherwise available to the public.” Mars, 2007

WL 496816, at *2. Public disclosure of confidential terms may “dampen [the party’s] ability to

negotiate effectively favorable terms” in the future and cause it to “suffer a competitive injury by

having its [c]onfidential [i]nformation disclosed to the public.” Id. Accordingly, Defendants

respectfully request approval of the following proposed redactions.

       A.      Proposed Redactions to the Georghiou and Hausman Declarations (D.I. 123,
               124)

         For the Georghiou and Hausman Declarations, Defendants propose redacting only the

specific percentage of Sensipar® sales reimbursed by Medicare. See Georghiou Declaration,

D.I. 123, C.A. No. 19-44, at 3; Hausman Declaration, D.I. 124, C.A. No. 19-44, at 3. The

specific percentage of Sensipar® volume that is reimbursed through Medicare is commercially

sensitive and is immaterial to the claims at issue in this litigation. Accordingly, Defendants

respectfully request that the Court allow those percentages to remain redacted.

       B.      Proposed Redactions to the Rothman Declaration (D.I. 126)

        Defendants propose that the entirety of the draft settlement agreement between Amgen

and Cipla, attached as Exhibit A to the Rothman Declaration, remain redacted. See D.I. 126,

C.A. No. 19-44, at 3–42. The vast majority of terms in the draft settlement agreement are

irrelevant and immaterial to the Parties’ dispute, and the full text of the draft settlement

agreement is unnecessary to understand the issues or the Parties’ claims. Furthermore, the

context and narrow portions of the draft settlement agreement that are relevant to the drafting

history of Section 5.5(a) of the Amgen-Cipla Agreement will be made public in the PI Opening



                                                 4
Case 1:19-cv-00044-LPS Document 272 Filed 03/27/20 Page 5 of 7 PageID #: 9433



Brief. See D.I. 122, C.A. No. 19-44, at 12. Amgen cited the draft settlement agreement in the PI

Opening Brief for the limited purpose of arguing that the document showed Cipla’s

understanding of Section 5.5(a) of the Amgen-Cipla Agreement. Id. Thus, making the entirety

of the draft settlement agreement public is unnecessary, as the public will already have the

information necessary to understand the relevant issues and claims.             Finally, disclosing

unnecessary details about the negotiation of the Amgen-Cipla Agreement in the form of a redline

draft would severely injure the ability of the Parties and others “to negotiate effectively favorable

terms” in the future. See Mars, 2007 WL 496816, at *2. Therefore, Defendants submit that the

Parties’ interest in the confidentiality of settlement negotiations outweighs the limited public

interest in the disclosure of the draft settlement agreement.

       Additionally, Defendants propose redactions to two sentences of the email from Anil

Patel to Joshua Rothman, dated February 22, 2018, also attached as Exhibit A to the Rothman

Declaration, pertaining to the changes in the draft. D.I. 126, C.A. No. 19-44, at 2. The same

justifications that support redaction of the draft settlement agreement also support redaction of

these sentences. This proposed redaction relates only to the status of the confidential settlement

negotiations between Cipla and Amgen, not to Cipla’s understanding of Section 5.5(a) of the

final Amgen-Cipla Agreement. Therefore, these sentences are not necessary to understand the

issues and claims in this case.        Furthermore, the unnecessary disclosure of settlement

negotiations would undermine the ability of the and others to negotiate such settlements in the

future. Therefore, the Parties’ “interest in secrecy outweighs the presumption” of disclosure.

Cendent Corp., 260 F.3d at 194. Accordingly, Defendants respectfully request that the Court

allow the draft settlement agreement and the above references to the negotiation thereof to

remain redacted.




                                                  5
Case 1:19-cv-00044-LPS Document 272 Filed 03/27/20 Page 6 of 7 PageID #: 9434



       C.      Proposed Redactions to the PI Hearing Transcript (D.I. 182)

       Defendants propose that the portions of the PI Hearing Transcript that reveal the terms of

Teva’s confidential agreements with third parties remain redacted. Specifically, the PI Hearing

Transcript references Teva’s                                     See D.I. 182, C.A. No. 19-44, at

25, 27, 39–41, 57. These references reveal commercially sensitive information of third parties,

and therefore certain references to these agreements should remain redacted. Furthermore, the PI

Transcript also reveals “specific terms” of a confidential agreement by reciting provisions of the

                                         which also justifies the proposed redactions. See Order

Regarding Redactions, D.I. 128, C.A. No. 19-44, at 1.          Therefore, the interests of both

Defendants and third parties in redaction outweighs the public interest in disclosure.        See

Cendent Corp., 260 F.3d at 194. Accordingly, Defendants respectfully request that the Court

allow certain references to Teva’s confidential agreements to remain redacted.

       D.      Proposed Redactions to the Injunction Opposition Brief (D.I. 197)

       Finally, Defendants respectfully request that that the Court permit redactions in the

Injunction Opposition Brief to references to confidential provisions of Amgen’s agreements with

third party generic manufacturers. Specifically, the Injunction Opposition Brief discusses the

differences in pre-commercialization terms between Section 5.6 of the Amgen-Cipla agreement

and Amgen’s settlement agreements with                    . See D.I. 197, C.A. No. 19-44, at 12–

13. Redacting references to specific third-party generic manufacturers is consistent with the

redactions applied to the Parties’ motion to dismiss briefing, protects the sensitive commercial

information of third parties, and allows the Parties and third parties “to negotiate effectively

favorable terms” in the future. See Mars, 2007 WL 496816, at *2 (further noting that parties

have a “legitimate private interest in keeping confidential the terms of a confidential business

agreement not otherwise available to the public”). Accordingly, Defendants respectfully request


                                                6
Case 1:19-cv-00044-LPS Document 272 Filed 03/27/20 Page 7 of 7 PageID #: 9435



that the Court allow references to Amgen’s confidential agreements with                   to

remain redacted.

                                     CONCLUSION

       For the reasons explained above, Defendants respectfully request approval of their

proposed redactions.


MORRIS, NICHOLS, ARSHT & TUNNELL LLP            SHAW KELLER LLP

/s/ Brian P. Egan                               /s/ Karen E. Keller

Jack B. Blumenfeld (#1014)                      Karen E. Keller (#4489)
Brian P. Egan (#6227)                           I.M. Pei Building
Megan Dellinger (#5739)                         1105 North Market Street, 12th Floor
1201 North Market Street                        Wilmington, DE 19801
P.O. Box 1347                                   (302) 298-0700
Wilmington, DE 19899                            kkeller@shawkeller.com
(302) 658-9200
jblumenfeld@mnat.com                            Attorneys for Defendant Teva Pharmaceuticals
began@mnat.com                                  USA, Inc.
mdellinger@mnat.com

Attorneys for Defendant Amgen Inc.

March 23, 2020




                                            7
